I concur in the judgment, but do not wish to be understood thereby as holding that, upon the death of the governor, the lieutenant-governor becomes governor in the full sense of the term. Justice BELKNAP'S opinion might possibly be so construed, but it seems to me that section 17 of article V of the constitution contemplates that, upon the governor's death, his office is to remain vacant. It reads: "If, during a vacancy of the office of governor, the lieutenant-governor shall be impeached, displaced, resign, die, or become incapable of performing the duties of the office, or be absent from the state, the president pro tempore of the senate shall act as governor until the vacancy be filled or the disability cease."
If, upon the death of the governor, the lieutenant-governor,ipso facto, and instantly, becomes governor, then there could never be a vacancy in the office of governor, the lieutenant-governor could never be impeached, displaced, etc., during such vacancy, and the conditions upon which the president pro tem. of the senate is to act as governor could never occur.
But, in the view I take, it is unnecessary to decide the point, and I simply suggest it by way of caution, for, however it may be, the powers of the office do undoubtedly devolve upon the lieutenant-governor in every sense except as expressly or impliedly limited by the constitution. As to everything else, he virtually becomes governor. He fills the office, not temporarily, as he would in case of the governor's absence from the state, but permanently, and he becomes, at least, permanent acting governor for the residue of the term. Whatever those constitutional limitations may be, there is none upon his right to draw the salary of governor, and, as there is not, and he has the power to do everything else that the governor can do, there seems no good reason why he cannot also draw the salary. In my judgment, there is but one serious question as to this view, and that is that, if he can draw the governor's salary when the governor's office is permanently vacant, as it is the same section of the constitution *Page 224 
that provides for both permanent and temporary vacancies, why can he not do the same in case of the governor's absence from the state, or his temporary disability to discharge the duties of the office? To this it may, however, be answered that possibly he could draw it, but, if not, that there is, in reason, a wide difference between a temporary vacancy and one that is permanent. In the one case there is another person still living entitled to the salary, and both cannot have it, while in the other there is not.
Another reason that may be offered for this conclusion is that it is a general principle of justice and right that, where one legally performs the duties of an office, he should be entitled to the emolments thereof. Admitting that there is some doubt, arising upon the language of the constitution, whether that instrument intended the relator to have the salary of the office under the circumstances existing here, this equitable principle, together with the construction that has been put upon substantially similar language where the vice-president has succeeded to the office of president, and where lieutenant-governors and other officers' have succeeded to the office of governor, by so many able statesmen and judges, would lead me to feel, in the absence of a clear declaration to the contrary, that the doubt should be resolved in his favor.
But it is said that, if the relator is only acting governor, then Stats. 1891, 104, which provide that, when so acting, he shall receive $8 per day, instead of the governor's salary, is applicable. At first blush, this seems to be the case, but I think a little closer examination will show that that statute was not intended to provide for such a contingency as now exists. As is perhaps the case everywhere, our governors have been in the habit of being absent from the state more or less, at which, times the lieutenant-governor, of course, becomes, for the few days of his absence, the acting governor. By Stats. 1881, 43 (Gen. Stats., sec. 3295), it was provided that "the lieutenant-governor, when acting as governor, in the absence or incapacity of the governor, shall receive $14 per day." By Stats. 1883, 41 (Gen. Stats. 1777), the lieutenant-governor was made ex officio adjutant-general and state *Page 225 
librarian, and it was provided that "for the services he shall render as such, and while acting as governor in the absence of the governor from the state, he shall receive an annual salary of $2,700." By Stats. 1891 these offices were again taken from him, and Stats. 1891, 104, above mentioned, was enacted, fixing his pay at $8 per day. From this statement it will be seen that when, by the act of 1881, he was to be paid a per diem, it was for "acting as governor during the absence or incapacity of the governor," both, presumably, temporary occasions, and when, in 1883, he was given a salary, it was for his ex officio services and for "acting as governor in the absence of the governor from the state," which, of course, would always be temporary. These acts are in pari materia
with the act of 1891, and must all be construed together in arriving at what was intended by the latter. As the others were clearly intended for only temporary occasions, it is fair to presume the last was also. The same inference can be drawn from the language of the act of 1891. Though not, like the others, expressly limited to temporary occasions, it is only to those, the duration of which must naturally be uncertain until after the event, that a per diem payment is appropriate, while it would be absurd to so regulate the pay of a permanent officer. There is no other officer in the state who is paid by the day — no other who is not paid a yearly salary, and I cannot suppose it was the intention to make the permanent acting governor an exception.